Citation Nr: 1719465	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pneumonia, and to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for COPD and pneumonia.  The issue has been recharacterized more broadly pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In August 2015, the Board remanded the Veteran's case for further development.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's exposure to herbicide agents is presumed.

2.  The Veteran's respiratory disorders are not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran's respiratory disorders first manifested many years after active service and are not attributable to an in-service disease or injury, to include exposure to herbicide agents.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disorder, to include COPD and pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a December 2010 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's lay statements.  As noted above, the Board remanded this case in August 2015, in part, to obtain outstanding SSA records and VA treatment records.  As directed by the Board the AOJ obtained updated records from the Memphis VA Medical Center (VAMC) and obtained SSA records.  In light of the foregoing, the Board finds that there has been substantial compliance with its previous remand directives with respect to obtaining records.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that it is remanding the remaining issue on appeal, in part, to obtain outstanding private audiological treatment records.  However, the Veteran is not prejudiced by the adjudication of his claim of entitlement to service connection for a respiratory condition in the absence of these records because there is no indication such records would be relevant to his claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  Accordingly, the Board finds that all relevant treatment records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his respiratory disorder in January 2016.  The Board finds that the VA examination report is adequate to evaluate the Veteran's claim because the conclusions are based on a clinical evaluations and interview of the Veteran and a thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that the VA examiner indicated that the evidence does not support a claim for a respiratory disorder due to service "without resorting to speculation."  As will be discussed in greater detail below, when read as a whole and in the context of the evidence of record, it is clear that the examiner was not simply resorting to speculation or unable to provide an opinion. See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105, (2012)(noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As such, although the phrase "without resorting to speculation" appears in the opinion, it does not render the opinion inadequate as it was not the equivalent of one in which the physician indicated he could not offer an opinion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Rather, the physician indicated that the evidence did not support the claim, and only a resort to speculation could warrant a finding to the contrary.

The Board also finds that the January 2016 opinion substantially complies with its August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the physician reviewed the claims file and provided adequate rationales for the conclusions reached.  Therefore, the Board finds that the January 2016 report is adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.
 
In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a respiratory disorder, claimed as COPD and pneumonia, which he contends is related to exposure to herbicides during his active service.  See, e.g., September 2014 Statement in Support of Claim.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's service treatment records show no complaints of or treatment for either COPD or pneumonia at any time during active service.  The Veteran was treated for an upper respiratory infection in April 1970.  In September 1971, the Veteran was treated for a fever of undetermined origin; however, a chest x-ray was clear.  A January 1973 chest x-ray showed clear lung fields and a normal chest.  The Veteran's February 1973 discharge examination reflects that the Veteran's lungs and chest were normal and no relevant defects were noted.  

Private treatment records from 1983 show that the Veteran had been "in excellent health" until May 1983, when he was hospitalized with pneumococcal pneumonia.  In June 1983, the Veteran was hospitalized for a right pleural effusion.  The Veteran reported that he had a 10-pack year smoking history, that he was a plasma welder, and that he handled various chemicals, including ammonium flouride, nitric acid, and hydrogen flouride.  Pulmonary function testing showed that the Veteran had a mild to moderate restrictive airway disease with minimal obstructive airway disease.  

A February 2002 private treatment record shows that the Veteran was diagnosed with COPD and counseled regarding his tobacco abuse.  Subsequent treatment records show that the Veteran was hospitalized with pneumonia in October 2010.  His discharge diagnoses were persistent pneumonia and COPD exacerbation.  He reported that he smoked one pack of cigarettes per day until September 2010.  An April 2011 private treatment record shows that the Veteran reported asbestos exposure while working at Good Year and that he was still sneaking cigarettes.  VA treatment records reflect a continuing diagnosis of stage IV COPD.  

The Veteran was afforded a VA examination in January 2016.  The Veteran reported being diagnosed with COPD in 2000.  He indicated that he smoked for the majority of his adult life, quitting in 2010 after being placed on oxygen therapy following a reported hospitalization in 2010 for pneumonia.  The examiner diagnosed the Veteran with COPD.  The examiner opined that the Veteran's respiratory disorder was less likely as not incurred in or caused by service.  The examiner explained that the weight of the currently reviewed medical literature does not support a cause and effect relationship between Agent Orange exposure and the development of COPD, but that it does support a strong cause and effect relationship between cigarette smoking and the development of COPD.  The examiner noted that the Veteran "has an extensive cigarette smoking history (greater than 60 year pack history) based on medical record review (including smoking until 2010 despite being diagnosed with COPD in 2000 per medical records)."  The examiner also indicated that the Veteran's first acute respiratory process, pneumonia, occurred in 1983 and that the Veteran was reportedly in a "normal/good state of health" prior to that occurrence.  The examiner noted that the Veteran has a history of multiple occupational airborne and other chemical exposures, including working as a welder.  The examiner also pointed out that the Veteran's discharge chest x-ray was normal and that service treatment records are otherwise silent for a COPD diagnosis or treatment.  The examiner concluded that "the evidence does not support a claim for COPD secondary to active duty military service or possible Agent orange exposure without resorting to mere speculation at this time."

Analysis

The Veteran's service records show that he served in the Republic of Vietnam from March 1971 to January 1972.  The Veteran is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  

However, neither COPD nor pneumonia is listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309 (e).  Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

The Veteran is also not entitled to invoke the presumption of service connection for chronic diseases because neither COPD nor pneumonia is one of the diseases specified for application of this presumption.  38 C.F.R. § 3.309.

The Veteran is therefore not entitled to invoke these presumptions but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran has been diagnosed with respiratory disorders, to include COPD and pneumonia.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the Veteran's herbicide exposure is presumed.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service event and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the weight of the evidence of record is against a finding that the Veteran's respiratory disorder is related to any injury, event, or illness in service, to include his presumed herbicide exposure.  

As noted above, service treatment records do not contain references to a diagnosis of, or treatment for, a chronic respiratory disorder, other than an acute respiratory infection, and the Veteran's lungs and chest were clinically normal upon discharge.  Post-service treatment records reflect that the Veteran was first diagnosed with pneumonia in 1983 and COPD in 2002.  None of the clinical records indicate a history of onset in service or shortly after service.  Moreover, the Veteran does not contend that these disabilities first manifested during service or shortly after service.  Thus, there is no medical or lay evidence that a respiratory disorder manifested during active service or until many years thereafter.

Regarding a nexus to service, the Board finds the January 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset and continuity of his symptoms.  Moreover, the opinion is supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Furthermore, the conclusions are consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  

Additionally, the opinion did not merely rest on the fact that the Veteran's respiratory disorder is not presumptively linked to Agent Orange exposure.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  In this regard, the examiner reviewed the literature, noted the limitations in the studies regarding relationships between the diseases and herbicide exposure, and discussed the studies in relation to the Veteran's medical history.  He cited several factors, to include the time lapse between service and a respiratory diagnosis, the Veteran's extensive tobacco use history, the Veteran's history of multiple post-service occupational exposures, and an absence of respiratory diagnoses in the service treatment records in support of his negative determination.  His reasons for issuing a negative determination are plausible and consistent with the above record indicating that the Veteran did not have a chronic pulmonary or respiratory disorder in service and that the Veteran had a greater than 60 pack year smoking history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  Because the examiner had an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, the January 2016 medical opinion is of significant probative value and weighs against a finding that a respiratory condition is due to service, to include herbicide exposure therein.  

The Board notes that the January 2016 VA examiner used the term "without resort to speculation" in his opinion.  However, despite this verbiage, the opinion did not run afoul of Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), in which the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence, it must also be clear that the physician has considered "all procurable and assembled data," and the physician must clearly identify precisely what facts cannot be determined.  The January 2016 VA examiner did not state that an etiology opinion would be speculative; rather, he rendered an opinion that it was less likely than not that the Veteran's respiratory condition was related to service.  In reaching this conclusion, he considered both the Veteran's other risk factors, to include cigarette smoking and post-service exposure, and his in-service exposure to herbicides.  He noted that medical literature supported a strong cause and effect relationship between smoking and the development of COPD, but did not support such a relationship between Agent Orange exposure and COPD.  Thus, he concluded that it would be speculative to attribute the Veteran's respiratory disorder to his in-service Agent Orange exposure and that, therefore, it was less likely as not that the Veteran's respiratory disorder was related to his in-service Agent Orange exposure.  Reading the opinion as a whole and in the context of the evidence of record, the examiner's conclusion was neither speculative nor indicative that he could not render an opinion without resort to speculation.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Instead, it is clear that the examiner indicated that such a positive association (i.e. between the Veteran's respiratory disorder and herbicide exposure) would be speculative given the facts of this case.  

Additionally, the Board notes that the VA examiner primarily discussed the Veteran's diagnosed COPD in the body of his rationale.  The Board, however, reads the examiner's opinion as a whole to conclude that the opinion encompasses the entirety of the Veteran's respiratory disorder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Here, the examiner's references to the Veteran's diagnoses of pneumonia and his description of the Veteran's respiratory disorders were sufficiently broad to show that he was discussing the Veteran's respiratory disorders as whole.  

Overall, the VA medical opinion is thorough, supported by an explanation, based on a review of the claims folder and examination of the Veteran, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay statements indicating a nexus between his disabilities and service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), statements as to the specific issues in this case, the etiology of a respiratory disorder, are statements as to  an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, while the Veteran can competently report his respiratory symptoms, any opinion regarding whether his diagnosed respiratory disabilities are related to exposure to herbicide agents requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard are not competent.

The Board also finds that the Veteran is not entitled to service connection for a respiratory disorder based on any other incident of service other than herbicide exposure.  The Board again notes that the Veteran's service treatment records show no complaints, treatment, or diagnosis of a chronic respiratory condition during service or upon his discharge.  The Veteran has never contended that any aspect of service other than exposure to herbicides was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to the diseases.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding that a currently diagnosed respiratory disorder is related to service.  Accordingly, the Board finds that the claim of entitlement to service connection for a respiratory disorder  must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a respiratory disorder, to include COPD and pneumonia, and to include as due to exposure to herbicide agents, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to a higher initial rating for bilateral hearing loss.

The Veteran maintains that his bilateral hearing loss disability is more severe than his current noncompensable (zero percent) evaluation would indicate.

The Veteran was afforded VA examinations in January 2011 and March 2012, the results of which warranted a noncompensable evaluation under relevant VA regulations.   

The Board notes that the Veteran submitted a private audiological examination report dated in December 2015.  This audiological evaluation suggests that the Veteran's hearing loss has worsened.  Specifically, pure tone audiometry testing revealed significantly higher decibels in most frequencies, as well as decreased speech recognition scores.  Unfortunately, the audiological examination indicates that the speech recognition scores were not based on the Maryland CNC standard as required by 38 C.F.R. § 4.85 (a) (2016).  Accordingly, the December 2015 evaluation is inadequate for adjudication purposes.

As the last appropriate examination of record is dated over 5 years ago, and there is suggestion of worsening of disability, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination."); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Remand is also required to obtain private treatment records.  In February 2016, the RO prepared an SSOC regarding the issues on appeal.  In the SSOC cover letter, the RO advised the Veteran that he had 30 days to respond to the SSOC.  In March 2016, prior to the expiration of the 30-day period, the Veteran submitted a signed release form (VA Form 21-4142) in order for VA to obtain private audiological records dated through March 2016.  The RO made two attempts to obtain the records, but there is no indication that any records were received or that the Veteran was informed of the inability to obtain the records in accordance with 38 C.F.R. § 3.159  (e)(1).  On remand, any outstanding, relevant private treatment records should be obtained.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, as the record reflects that the Veteran receives ongoing VA treatment, any updated VA treatment records should be obtained on remand.

Accordingly, the claim for a higher initial rating for bilateral hearing loss is REMANDED for the following action:

1. Inform the Veteran, in accordance with § 3.159(e)(1), that VA was unsuccessful in it attempts to obtain his treatment records from Dr. Macdonald, and afford the Veteran an opportunity to submit any copies in his possession.  Additionally, request that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record.

Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for hearing loss dated from December 2015 to the present.  

2. After any additional records have been obtained, Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.  The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


